POULIOT, J.
This is a petition for a divorce from bed and board, based on neglect to provide.
The petitioner, at one time, was a bookkeeper employed by the National Exchange Bank, and, at the time of hearing had been working in a temporary position at the Industrial Trust Company since July 30th, with one more week’s work to do.
The respondent was a salesman, but had been employed by one Leo Bojar as a jewelry worker. His income for the year next prior to the filing of the petition was $1,417.61.
The Court has delayed its decision in the hope that the parties, who are both of a high type of intelligence, might, for the sake of their child, effect a reconciliation. The Court is satisfied that counsel have done their best in attempting to bring them together again. Unfortunately, their efforts have met with little success.
The petitioner, by her story and by the corroborative evidence she produced, has made out a case which entitles her to a decree.
Petition is granted on the ground of neglect to provide and custody of the minor child, subject to reasonable opportunity to the respondent to visit it, is awarded the petitioner.